MEMORANDUM **
Leonora and Viorel Rotar appeal pro se the district court’s dismissal of their 42 U.S.C. § 1983 action alleging that a Deputy District Attorney and a Superior Court Judge violated their constitutional rights by prosecuting them on the basis of forged pleadings and manufactured evidence. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Guerrero v. Gates, 357 F.3d 911, 916 (9th Cir.2004), we affirm.
The district court properly dismissed the Rotars’ action because their claims implicate the validity of their state-court convictions, and they have not proven that their convictions were reversed, expunged, or otherwise called into question. See Harvey v. Waldron, 210 F.3d 1008, 1013-14 (9th Cir.2000) (citing Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.